Citation Nr: 1523559	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-31 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from September 2001 to September 2005. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from an October 2012 rating decision by the Department of Veterans Affairs, Regional Office located in Philadelphia, Pennsylvania (RO), which in pertinent part, awarded service connection for PTSD and assigned a 50 percent evaluation, effective from April 11, 2012.  The Veteran appealed the initial assigned evaluation, to include a claim for a total disability rating due to individual unemployability.  His increased rating and TDIU claims were both addressed in a November 2014 supplemental statement of the case (SSOC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement a higher initial evaluation for his service-connected PTSD as well as entitlement to TDIU based on the severity of his PTSD symptoms.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

The Veteran has challenged the adequacy of the most recent August 2014 VA psychiatric examination report.  In particular, the Veteran asserts that VA examiner who conducted that examination was inappropriate during the clinical interview, and the Veteran felt that the VA examiner manipulated his responses and did not accurately record the severity of his symptoms in the VA examination report.  See March 2015 statement from the Veteran (VA Form-9).  Given the Veteran's concerns, the Board finds that a new VA psychiatric examination is needed to determine the nature and severity of the Veteran's PTSD disability.  

The issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be remanded pending the readjudication of his increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's outstanding VA mental health treatment records since May 2013 until the present. 

2.  Schedule the Veteran for a VA psychiatric examination by a different VA examiner than the one who conducted his August 2014 VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file, and any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of his current psychiatric symptomatology.  The tests and studies performed, and their results, should be discussed in the examination report.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria.  

The VA examiner should comment on the validity of the Veteran's responses during clinical testing.  

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, alone or in combination, prevent him from securing or following a substantially gainful occupation. The opinion should consider the Veteran's employment history and his educational background.  When offering the opinion, the examiner must not consider the effects of age or any non-service connected disability.

A complete rationale for any opinion expressed should be provided.

3.  Thereafter, readjudicate the Veteran's issues on appeal including entitlement to TDIU.  If any benefit on appeal remains denied, then provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




